FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERT E. YENDES, Jr.; FRANKLIN                   No. 11-56152
GARRETT, Jr.,
                                                  D.C. No. 3:09-cv-01143-L-CAB
               Plaintiffs - Appellants,

  v.                                              MEMORANDUM *

TROY RIBAIL, Special Agent of the
Federal Bureau of Investigation in his
individual capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Albert E. Yendes, Jr., and Franklin Garrett, Jr., appeal pro se from the

district court’s judgment dismissing their action brought under Bivens v. Six


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

alleging that FBI agents violated plaintiffs’ Fourth Amendment rights while

investigating their operation of “assistance clinics” offering notarized residency

documents to Spanish-speaking immigrants. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.

2005). We affirm.

       The district court properly dismissed plaintiffs’ claim alleging unlawful

seizure because plaintiffs failed to allege facts showing that defendants lacked

reasonable suspicion to conduct an investigatory stop. See Illinois v. Wardlow, 528

U.S. 119, 123 (2000) (investigatory stops are permitted under the Fourth

Amendment “when the officer has a reasonable, articulable suspicion that criminal

activity is afoot”).

       Plaintiffs’ contentions that the district court erred in addressing qualified

immunity at this stage in the proceedings, applied incorrect standards in deciding

the motion to dismiss, and improperly considered matters outside the pleadings are

unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)




                                            2                                     11-56152
(per curiam).

      AFFIRMED.




                  3   11-56152